ARMED SERVICES BOARD OF CPONTRACT APPEALS

Appeal of--                              )
                                         )
ProLogic Incorporated                    )   ASBCA No. 60301
                                         )
Under Contract Nos. F A8725-04-C-0006    )
                    F19628-03-C-0011     )
                    DAAE30-03-C-1093     )
                    F 19628-03-C-O 134   )
                    FA8750-04-C-0109     )
                    FA8725-04-C-0003     )
                    F A8727-04-C-0004    )
                    F A8726-05-C-0003    )
                    FA8726-05-C-0006     )
                    FA8726-06-C-0005     )
                    FA8726-06-C-0007     )
                    FA8726-06-C-0008     )
                    FA8726-06-C-OO 10    )
                    WlSQKN-06-0105       )
                    W15P7T-06-C-P642     )
                    W15P7T-06-C-P644     )
                    NNG-05-C-B08C        )

APPEARANCE FOR THE APPELLANT:                Keith L. Baker, Esq.
                                              Baker, Cronogue, Tolle & Werfel, LLP
                                              McLean, VA

APPEARANCES FOR THE GOVERNMENT:              E. Michael Chiaparas, Esq.
                                              DCMA Chief Trial Attorney
                                             Kara M. Klass, Esq.
                                              Trial Attorney
                                              Defense Contract Management Agency
                                              Chantilly, VA
                               ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 26 May 2016




                                                   Administ ative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 60301, Appeal of
ProLogic Incorporated, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                            2